Per Curiam.

The main issue in this canse is whether the Court pf Appeals correctly denied the writ of mandamus as to the temporary docket.
"The Court of Appeals’ denial of the writ was based on its conclusion that the evidence as to the “nature and content of the ‘temporary docket’ ” was too “inconclusive” to determine ,whether the temporary docket, was ,a public record.
When the challenge to a decision denying, a writ of mandamus is based on questions of evidence, “ * * it is the established practice of the Supreme Court, to, refuse to weigh the evidence to determine * * * whether correct conclusions.'as, to the. facts were reached by the court below.’ ”State, ex rel. Pomeroy, v. Webber (1965), 2 Ohio St. 2d 84, 86. Relators’ appeal is based upon such a question of evidence.* Accordingly, we affirm the judgment- of: the Court of Appeals.

Judgment affirmed.

' CorRigan, Celebrezze, W. Brown and, R. Brown, JJ., concur.
.Herbert,. J., concurs in the judgment.'.
O’Neill, Ó. J., and Stern, J., dissent.

Relators assert that “it is obvious from the stipulations: cited” thát the^ temporary docket is a public-record.